Citation Nr: 1204964	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease with spinal stenosis and foraminal narrowing, L4/5 and L5/S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1965 to September 1969, and from December 1975 to June 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, inter alia, denied the Veteran's claim for service connection for degenerative joint disease with spinal stenoisis and foraminal narrowing, L4/5 and L5/S1.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidentiary record, the Board finds that in May 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  The request was submitted in a timely in response to the April 2009 notification of the certification of the Veteran's appeal to the Board.  38 C.F.R. § 20.1304 (2011).  There is no evidence of record to show that the Veteran has been scheduled for or provided with such a hearing.  Furthermore, there is no evidence that the Veteran has withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(e).  Indeed, in a letter dated February 3, 2012, the Veteran's accredited representative reiterated that the Veteran continues to desire a Travel Board hearing.

As such, the Board finds that the Veteran must be scheduled for an appropriate hearing, and notified of the time and place of the scheduled hearing.  Because such hearings are scheduled by the RO, see 38 C.F.R. § 20.704(a), the Board is remanding the case for that purpose.


Accordingly, the case is REMANDED for the following action:

1.	The RO shall schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, with appropriate notification to the Veteran and his representative.  A copy of the notice provided to the Veteran of the scheduling of the hearing should be placed in the record.

2.	After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

